Citation Nr: 0012322	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  95-34 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial rating for dysthymic 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased initial rating for lumbar 
spine disability, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's spouse



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from July 1978 to May 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision issued by the San 
Juan, Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
service connection for dysthymic disorder and chronic low 
back pain with spasms, and assigned initial 10 percent 
disability evaluations for each.  In a rating decision dated 
in March 1998, the RO increased the evaluation for the lumbar 
spine disability to 20 percent.  The Board has rephrased the 
issues listed on the title page in order to more properly 
reflect the claims on appeal.  See Fenderson v. West, 12 
Vet.App. 119 (1999) (separate or "staged" ratings must be 
considered for initial rating claims following a grant of 
service connection where the evidence shows varying levels of 
disability for separate periods of time).


REMAND

The appellant contends that his dysthymic disorder and lumbar 
spine disability warrant evaluations in excess of the 
currently assigned disability ratings.  His allegations, when 
viewed in the light most favorable to his claim, are 
sufficient to "well ground" his claim within the meaning of 
38 U.S.C.A. § 5107(a).  See Proscelle v. Derwinski, 2 
Vet.App. 629, 631 (1992).  As such, VA must assist him in 
developing facts pertinent to his claim.  Morton v. West, 12 
Vet.App. 477, 486 (1999).  As detailed below, the Board is of 
the opinion that additional development is required prior to 
any further adjudication of the appellant's claims.

First, the Board notes that additional records, not currently 
associated with this file, may be pertinent to the proper 
adjudication of this case.  In November 1998, the appellant's 
wife appeared before the RO and testified that appellant had 
been in receipt of disability benefits from the Social 
Security Administration (SSA) since 1992.  See Lind v. 
Principi, 3 Vet App 493 (1992) (VA must seek to obtain SSA 
records before proceeding with the appeal).  She indicated 
that an SSA examiner recommended back surgery due to lesions 
of the spine.  She also testified to his recent treatment for 
his lumbar spine disability with a private physician in 
Bayamon.  Littke v. Derwinski, 1 Vet App 90 (1991) (VA must 
seek to obtain relevant private medical examination reports).

Second, the Board is of the opinion that the appellant should 
undergo a period of VA hospital observation and evaluation in 
order to determine his current level of psychiatric 
disability.  In this respect, his clinical records reveal 
hospitalizations in 1991, 1993 and 1994 due to episodes of 
major depression with psychotic features manifested by 
depressed mood, anhedonia, insomnia, psychomotor agitation 
and retardation, loss of energy, feelings of worthlessness, 
helplessness and guilt, difficulty with concentration, 
suicidal ideation and command auditory hallucinations.  He 
has also received VA outpatient treatment for similar 
symptoms since his separation from service.  Of note, a 
February 1998 VA clinical record reflects a Global Assessment 
Functioning (GAF) score of 48.

In November 1998, the appellant underwent VA mental disorders 
examination at which time he did not voluntarily respond to 
the examiner's questions.  Rather, he referred the examiner 
to his wife to answer basic questions such as his address, 
telephone number, history, etc.  His claims folder and 
hospital records were unavailable for review.  However, a 
subsequently performed VA Social and Industrial Survey 
revealed his neighbor's observations of his logical and 
coherent conversations, performance of household chores, 
driving of his car and good relationships with neighbors.  
Thereafter, the VA examiner indicated a GAF score of 80.  
However, a subsequent private examination report from Victor 
Gonzalez Pimentel, M.D., noted a GAF score of 30.  In view of 
the disparity of both fact and medical opinion, the Board is 
of the opinion that a period of VA hospital observation and 
evaluation is necessary.  Before this is done, all current 
records of VA psychiatric treatment should be obtained.

Accordingly, this appeal is REMANDED to the RO for the 
following further actions:

1.  The RO should obtain the appellant's current 
private and VA clinical records, to include his 
records of treatment for his back disability with 
a private physician in Bayamon, and associate such 
records with the claims folder.

2.  The appellant is hereby informed of his right 
to present any additional evidence and/or argument 
while his case is on remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

3.  The RO should obtain the decision of award of 
benefits from SSA in 1992, as well as all 
supporting documents and medical records, and 
associate those records with the claims file.

4.  Following the receipt of any additional 
records, the RO should arrange for the appellant 
undergo a period of VA hospital observation and 
evaluation in order to ascertain his current level 
of psychiatric disability.  During the hospital 
admission, he should be examined by a board of two 
VA psychiatrists who shall review his claims 
folder and reconcile the conflicting psychiatric 
assessments contained therein.  All necessary 
psychiatric tests should be performed, and a GAF 
score for his service connected psychiatric 
disorder should be assigned.  The claims folder 
and a copy of this remand should be made available 
to the examiners, who are also requested to 
specifically state whether the claims folder was 
reviewed.

5.  The appellant is hereby advised that, in the 
event he fails to report for VA examination 
without good cause, his increased initial rating 
claim may be denied and/or rated on the evidence 
of record.  38 C.F.R. § 3.655(b) (1999).

6.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

7.  Following the completion of the above, the RO 
should readjudicate the increased initial rating 
claims with consideration given to any additional 
evidence obtained pursuant to this remand.  The 
assignment of "staged" ratings for varying 
levels of disability for separate periods of time 
since the filing of the original claim shall be 
considered, if warranted.  See Fenderson, 12 
Vet.App. 119 (1999).  If any benefit sought on 
appeal, for which a notice of disagreement has 
been filed, remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




